

Exhibit 10.10



 
Business Department of China Construction Bank Shishi Branch
         
Maximum Guarantee Contract
               
[ex10-10_logo.jpg]     
China Construction Bank Fujian Branch
 


 
 

--------------------------------------------------------------------------------

 

This Maximum Guarantee Contract (“Contract”) is entered into by and between:


Guarantor (“Party A”): please refer to Article 10 hereof
Creditor (“Party B”): please refer to Article 10 hereof


Article 1
Guaranteed Scope and Maximum Claims

 
I.
The Maximum Guarantee covers all the obligations under the principal contracts,
including but not limited to all the principals, interests accruals thereon
(including compound interests and penalties), liquidated damages, damages, other
payables to Party B by the debtor (including but not limited to relevant service
fees, telecommunication fees and incidental expenses advanced by Party B,
relevant banking service fees under L/C rejected by the beneficiary), fees
arising out of realization of claims and guarantees by Party B (including but
not limited to court fees, arbitration fees, property preservation fees, travel
expenses, enforcement fees, appraisal fees, auction fees, service fees,
announcement fees, attorney's fees, etc.)

 
II.
Please refer to Article 11 hereof.

III.
Loans, advances, interest accruals, fees or Party B's other claims under the
principal contracts shall be governed by the Maximum Guarantee hereunder,
irrespective of whether their actual creation goes beyond the Period for
Determining Claims (defined below). The due dates of obligations under the
principal contracts shall not be limited by expiry date of the Period for
Determining Claims.



Article 2
Method of Guarantee

The guarantee granted by Party A shall be a joint and several one.


Article 3
Period of Guarantee (“Guarantee Period”)

 
I.
The Guarantee Period hereunder shall be independently and separately determined
subject to a single credit granted to the debtor by Party B, namely, the
Guarantee Period shall be two years from the date of the signing of a principal
contract on a single credit business, to the due date of the debtor's
obligations under such principal contract.

 
II.
If Party B and the debtor enter into an extension agreement for performance of
obligations under the principal contract, the Guarantee period shall be two
years from the due date of performance of obligations under such extension
agreement. It is not required to obtain the Guarantor's consents for such
extension, and the Guarantor shall still bear the joint and several liabilities
as before.

III.
If Party B declares the obligations to become due earlier by virtue of
occurrence of circumstances as provided in laws, regulations or principal
contracts, the Guarantee Period shall be two years from the date when the
obligations become due earlier.


 
 

--------------------------------------------------------------------------------

 

Article 4
Independence of Guarantee Contract

This Contract shall be independent of principal contracts. The validity of this
Contract shall not be affected if the principal contracts are not concluded, do
not come into effect, become null and void in whole or part, or are canceled or
rescinded. Party A shall also bear joint and several liabilities for obligations
arising out of the return of properties by or the indemnification of losses by
the debtor provided that the principal contracts are not concluded, do not come
into effect, become null and void in whole or part, or are canceled or
rescinded.


Article 5
Modifications to Principal Contracts

 
I.
Party A agrees that it is not required to inform it if Party B and the debtor
sign principal contracts or make any modification to the same (including but not
limited to extension of performance of obligations or additions to the
principals). And Party A shall still bear the guarantee liability to the extent
of the Maximum Guarantee and the guaranteed scope hereunder.

 
II.
Party A's guarantee liability hereunder shall not be reduced or released under
any of the following circumstances:

 
(I)
Party B or the debtor conducts restructuring, consolidation, merger and/or
division, or increases or reduces capitals, or conducts joint venture, joint
operation, or changes its name;

 
(II)
Party B entrusts a third party to perform its obligations under the principal
contracts.

III.
If the claims under the principal contracts are transferred, the guarantees
hereunder shall be transferred as well.

IV.
Party A shall still bear joint and several liabilities to Party B pursuant to
this Contract, even if any transfer of claims or obligations under the principal
contracts fails to come into effect, becomes null and void, or is canceled or
rescinded.



Article 6
Guarantee Liability

 
I.
Please refer to Article 12 hereof.

 
II.
Party A's guarantee liability hereunder shall not be reduced or released, and
Party A shall not have any objection if Party B directly requests Party A to
bear the guarantee liability pursuant to this Contract, irrespective of other
guarantees (including but not limited to warranty, mortgage, charge, letter of
guarantee, standby L/C) created in favor of Party B's claims under the principal
contracts, or of the time of creation of or validity of the above guarantees, or
of claims against other guarantors by Party B, or of agreeing to bear the whole
or part of obligations under the principal contracts by a third party, or of
other guarantees granted by the debtor.


 
 

--------------------------------------------------------------------------------

 

III.
If the Maximum Guarantee hereunder is less than the balance of the actual claims
under the principal contracts, and if the claims under the principal contracts
are not satisfied in full after Party A performs its guarantee liability, Party
A shall undertake not to damage Party B's benefits in any way if it claims
(and/or pre-exercises) subrogation or pay-off rights against the debtor or other
guarantors. Meanwhile, Party A agrees that the pay-off of obligations under the
principal contracts is prior to its subrogation or pay-off rights.



As specifically, before Party B's claims are not satisfied in full,
(I)
Party A agrees not to claim its subrogation or pay-off rights against the debtor
or other guarantors; if Party A realizes such rights for any reasons, the
proceeds generated from realization of such rights shall be applied to satisfy
unpaid claims of Party B with priority;

(II)
If collaterals are given for securing the obligations under the principal
contracts, Party A agrees not to exercise its subrogation or bring claims
against such collaterals or proceeds from the disposal of the same for any
reasons. Such collaterals and proceeds shall be applied to satisfy unpaid claims
of Party B with priority;

(III)
If the debtor or other guarantors grant counter guarantees in favor of Party A,
the proceeds gained by Party A from such counter guarantees shall be applied to
satisfy unpaid claims of Party B with priority.

IV.
Party A has fully recognized the risks from exchange rates. If interest
accruals, penalties and compound interests payable by the debtor are increased
after Party B adjusts the rates, the interest bearing or settlement methods
pursuant to the principal contracts or based on changes of national rate
policies, Party A shall bear joint and several liability for the extra part.

 
V.
If the debtor, in addition to the obligations under principal contracts, bears
other due obligations to Party B, Party B shall be entitled to apply the
debtor's funds in RMB or other currencies under its accounts opened with China
Construction Bank to satisfy any obligations due to Party B in the first
instance, and whereby Party A's guarantee liability shall not be reduced or
released.


 
 

--------------------------------------------------------------------------------

 

Article 7
Other Obligations of Party A



 
I.
Party A shall monitor the use (application) of borrowings by the debtor, and
shall allow Party B to monitor its funds, properties and operating conditions.
Meanwhile, Party A shall provide relevant information such as financial
statements, documents, data at the request of Party B, and shall ensure the
accuracy, truth, completeness and validity of the same. Without prior written
consents of Party B, Party A shall not grant any guarantee to a third party
beyond its capacity.

 
II.
Party A shall send a written notice to Party B in a timely manner, and make sure
the bearing, transfer or succession of its guarantee liability hereunder at the
request of Party B, or provide new guarantees acceptable to Party B in favor of
the performance of principal contracts if Party A conducts contracting, trusts
(hand-over), leases, shareholding reforms, reduction of its registered capitals,
investments, joint operation, consolidation, merger, acquisition and
restructuring, division and joint venture, or if it petitions (is petitioned)
for suspension for reorganization, or if it applies (is applied) for dissolution
or bankruptcy, or if it is cancelled, or if its controlling shareholders/actual
controllers are replaced, or if its material assets are transferred, or if it
meets shut-down or out-of-business, or if heavy fines are imposed against it by
the competent authorities, or if its registration or business license is
cancelled, or if it is involved in material legal disputes, or if it meets
severe difficulty in its production and operation, or if its financial
conditions become worse, or if its legal representative or main responsible
officer is unable to perform their duties, or if it loses or may lose its
guarantee capability for any reasons.

III.
If Party A changes or replaces its name, legal representative (responsible
officer), residence, scope of business, registered capitals, articles of
association or other registered items, it shall send a written notice to Party B
within five business days upon any such change or replacement, together with
information and materials in relation any such change or replacement.



Article 8
Miscellaneous



 
I.
Drawing of Payables

As for all payables by Party A under this Contract, Party B shall be entitled to
draw corresponding money in RMB or other currencies from Party A's accounts
opened with China Construction Bank without any further prior notice to Party A.
If foreign exchange settlement or purchase-and-sale of foreign exchanges is
required, Party A shall be obligated to assist Party B to complete the same at
the exchange rate risks of Party A.

 
 

--------------------------------------------------------------------------------

 

 
II.
Use of Party A's Information

Party A accepts and acknowledges that (i) Party B may search Party A's credit
standing information in the credit database established upon approval of
People's Bank of China and the competent credit standing departments or via
relevant entities or departments, and (ii) Party B may provide Party A's credit
standing information to such credit database established upon approval of
People's Bank of China and the competent credit standing departments. Meanwhile,
Party A agrees that Party B may reasonably use and disclose Party A's
information based on its business as well.


III.
Collection by Announcement

In the event of any breach by Party A, Party B shall be entitled to report any
such breach to relevant departments or entities, or to announce the collection
via news medias.


IV.
Validity of Evidences of Party B's Records

Save for reliable and determinable contrary evidences, Party B's internal
accounting records on principals, interest accruals, expenses and repayment, and
its documents and vouchers produced or remained by Party B in the business of
drawing, repayment and payment of interest accruals by the debtor, and its
records and vouchers on collection of loans by it, shall constitute definite
evidences for the claims under the principal contracts. And Party A shall not
have any objection only based on the facts that the above records, documents and
vouchers are produced or remained by Party B unilaterally.


 
V.
Reservation of Rights

Party B's rights under this Contract shall be without any prejudice to any of
its other rights as provided in laws, regulations and other contracts. Any
tolerance, grace, favor to any breach, delay, or any extension for exercise of
rights hereunder shall not be deemed to waive any rights or benefits hereunder,
nor to acknowledge or accept any breach of this Contract, nor affect, prevent or
hinder any further exercise of such rights or exercise of any other rights, nor
cause Party B to bear obligations or liabilities to Party A.


Even if Party B fails to exercise or delays in exercising any rights under the
principal contracts or fails to exhaust any remedies under the principal
contracts, Party A's guarantee liability hereunder shall not be reduced or
released. However, Party A's guarantee liability hereunder shall be reduced or
released accordingly if Party B reduces or releases the obligations under the
principal contracts.

 
 

--------------------------------------------------------------------------------

 

VI.
Dissolution or Bankruptcy of Debtor

If Party A becomes aware of dissolution or bankruptcy proceedings against the
debtor, it shall promptly inform Party B to report is claims. Meanwhile, it
shall take part in such dissolution or bankruptcy proceedings in a timely manner
for pre-exercising its recourse rights. If Party A becomes aware of, or should
have become aware of, such dissolution or bankruptcy proceedings, but if it
fails to pre-exercise its recourse rights in a timely manner, it shall bear
losses caused to it arising therefrom.


Notwithstanding the provision of the second paragraph of V of this Article, if
Party B and the debtor enter into an arrangement or agree on restructuring plans
in the bankruptcy proceedings against the debtor, Party B's rights hereunder
shall not be damaged by virtue of any such arrangement or restructuring plans,
and whereby Party A's guarantee liability hereunder shall not be reduced or
released. Party A shall not defense against Party B's claims based on any such
arrangement or restructuring plans. Party B shall have the right to request
Party A to pay off the claims that have been compromised by Party B in any such
arrangement or restructuring plans, but not paid by the debtor.


VII.
Dissolution or Bankruptcy of Party A

If Party A is dissolved or becomes bankrupt, Party B shall be entitled to take
part in the dissolution or bankruptcy proceedings against Party A, and to report
its claims, even if Party B's claims under the principal contracts do not become
due.


VIII.
Party A shall send a timely written notice to Party B specifying any change of
its mailing address or contact methods, and shall bear any losses arising out of
its failure to send such notice in a timely manner.



IX.
If Party A or the debtor fails to comply with laws, regulations or rules
concerning environmental protection, energy savings or emission reduction,
pollution reduction, or may meet energy consumption or pollution risks, Party B
shall be entitled to perform its guarantees hereunder in advance, and to take
other remedial measures as provided in this Contract or laws.



 
X.
Conditions for Effectiveness

This Contract comes into effect after it is signed, or affixed with common seal,
by Party A's legal representative (responsible officer) or authorized agent, and
signed, or affixed with common seal, by Party B's responsible officer or
authorized agent.

 
 

--------------------------------------------------------------------------------

 

Article 9
Representations and Warranties by Party A



 
I.
Party A has clearly known and understood the scope of business, and authorized
powers, of Party B.

 
II.
Party A has already read this Contract and all terms of principal contracts.
Meanwhile, Party B has made interpretation for certain terms of this Contract
and principal contracts at the request of Party A. And Party A has fully known
and understood the meanings of, and legal consequences that may arise from, the
terms of this Contract and principal contracts.

III.
Party A is eligible to act as a guarantor, and its guarantees hereunder conform
to laws, administrative regulations, rules, and its articles of association or
internal organization documents. Meanwhile, its guarantees hereunder have been
approved by its internal authoritative organizations and/or authoritative
authorities of the State. Party A shall be liable for all liabilities arising
out of unauthorized execution of this Contract by it, including but not limited
to full indemnifications for the losses caused to Party B.

IV.
Party A confirms that it has fully known and understood the assets, obligations,
operation, credit and reputation of the debtor, and eligibility and authorities
of the debtor to sign the principal contracts, and all contents contained in the
principal contracts.


 
 

--------------------------------------------------------------------------------

 

Special Terms and Conditions


This Maximum Guarantee Contract is numbered as “2009 Jian Quan Shi Gao Bao Zi,
No. 50”.


Article 10
Particulars of Contractors



Guarantor (Party A): Shishi Lixiang Foods Co., Ltd.
Residence: Industrial Zone, Yongning Gold Coast, Shishi City
Zip Code: 362700
Legal Representative (Responsible Officer): Wu Pingjing
Fax: 0595-88482568
Tel: 13805981068


Creditor (Party B): Shishi Branch of China Construction Bank
Residence: No. 1865, 87 Road, Shishi City
Zip Code: 362700
Responsible Officer: Chen Yixin
Fax: 0595-88595137
Tel: 0595-88595195


Whereas, Party B and the Debtor will sign and/or have signed RMB borrowing
contracts, foreign exchange borrowing contracts, bank acceptance agreements, L/C
opening contracts, L/G issuance agreements and/or other legal documents for
consecutive credit business under (I), (II), (III) and (V) below in favor of
Shishi Feiying Plastic Co., Ltd. (“Debtor”) from September 09, 2009 to September
09, 2011 (“Period for Determining Claims”). The above contracts, agreements
and/or other legal documents signed in the Period for Determining Claims shall
be collectively referred as “Principal Contracts”.


(I)
Issue loans in RMB/foreign exchanges;

(II)
Accept commercial drafts;

(III)
Open L/C;

(IV)
Issue L/G;

(V)
Other credit business: domestic factoring, trade financing facility.



Party A is willing to grant the Maximum Guarantee for all of the Debtor's
obligations under the Principal Contracts. This Contract is entered into by
Party A and Party B in accordance with applicable laws, regulations and rules
through negotiation for common compliance.

 
 

--------------------------------------------------------------------------------

 

Article 11
Provisions for II of Article 1

The maximum amount under the Maximum Guarantee hereunder shall be RMB
Thirty-three Million (in words) only. If Party A has performed its guarantee
obligations pursuant to this Contract, such maximum amount shall be reduced
accordingly based on the amount paid.


Article 12
Provisions for I of Article 6

If the Debtor fails to perform its obligations in full on time after the
obligations under the Principal Contracts become due or Party B declares such
obligations to become due earlier pursuant the Principal Contracts or laws, or
if the Debtor breaches other provisions of the Principal Contracts, Party A
shall bear guarantee liability to the extent of its guarantees hereunder.


If Party A fails to clear all of the payables within the time limit as required
by Party B, it shall pay to Party B liquidated damages at 5% of the outstanding
payables in arrears on a daily basis from the overdue date to the date when
Party A has paid all the payables to Party B. In such case, Party A's guarantee
liability and the above liquidated damages shall not be limited to the Maximum
Guarantee hereunder.


Article 13
Dispute Resolutions

Any dispute arising out of performance of this Contract may be resolved through
negotiation by the parties hereto; if not reached, any such dispute shall be
resolved subject to the method as specified in   i  below:
 
i.
To be judged and resolved by the People's Court at the location of Party B;

 
ii.
To be arbitrated by                        arbitration commission
in                         in accordance with its rules in force and effect at
the time of applying for arbitration; the awards shall be final and binding upon
the parties.



During the lawsuit or arbitration, the terms and conditions not involved in the
dispute shall be continued to be performed.


Article 14
This Contract is made in three counterparts.



Article 15
Miscellaneous

The guaranteed claims hereunder shall cover the claims arising from all credit
businesses such as current asset loans, bank acceptance drafts, domestic
factoring, domestic L/C and trade financing facilities, issued to the Debtor by
Party B during the period as specified in this Contract. Borrowing contracts,
bank acceptance agreements, trade financing facility contracts, recourse-related
domestic factoring contracts shall be the Principal Contracts to this Contract.
Party B shall exercise the guarantees to the extent of the Maximum Guarantee
hereunder. However, the actual balance of the claims between Party B and the
Debtor shall not be limited up to such Maximum Mortgage.

 
 

--------------------------------------------------------------------------------

 

Party A (common seal): Shishi Lixiang Foods Co., Ltd.


Signed by Legal Representative (Responsible Officer)
or Authorized Agent: Wu Pingjing
September 09, 2009


Party B (common seal): China Construction Bank Shishi Branch
Signed by Responsible Officer or Authorized Agent:
September 09, 2009

 
 

--------------------------------------------------------------------------------

 